DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinin et al. (US 2015/0076999).
In regards to claim 1, Malinin discloses of a control circuit (for example 120) for controlling a power transistor (for example one of 104-a:104-k), the power transistor coupled in series with a load (for example one of 103-a:103-k), wherein a first terminal of the serially coupled power transistor and load is coupled to an input power terminal having an input voltage (for example VLED) , and a second terminal of the serially coupled power transistor and load is coupled to a reference ground (for example see Figs 1, 2A-2B, 3-4), the control circuit configured to control the conduction state of the power transistor for controlling the current flowing through the power transistor, wherein the control circuit (120) has an input configured to receive a dimming signal (for example Duty Set), and when a representative value of the dimming signal is higher than a first threshold, the control circuit regulates the amplitude of the current flowing 
In regards to claim 2, Malinin discloses of the control circuit according to claim 1, wherein the dimming signal (Duty Set) comprises a pulse width modulation (PWM) signal (for example see Figs 1, 2A-2B, 3-4 and Paragraph 0009-0014, 0034-0037, 0046-0051, 0061-0065, 0075-0078), and wherein: when the duty cycle of the dimming signal is higher than the first threshold, the control circuit (120) is configured to regulate the amplitude of the current flowing through the power transistor (104-a:104-k), and when the duty cycle increases, the amplitude of the current flowing through the power transistor (104-a:104-k) increases; and when the duty cycle of the dimming signal is lower than the second threshold, the control circuit (120) is configured to regulate the time duration of the current flowing through the power transistor (104-a:104-k), and when the duty cycle increases, the time duration of the current flowing through the power transistor increases (for example see Figs 1, 2A-2B, 3-4 and Paragraphs 0025-0085). 
In regards to claim 3, Malinin discloses of the control circuit according to claim 1, wherein the dimming signal comprises a pulse width modulation (PWM) signal (for example see Figs 1, 2A-2B, 3-4 and Paragraph 0009-0014, 0034-0037, 0046-0051, 0061-0065, 0075-0078), and wherein: when the duty cycle of the dimming signal is 
In regards to claim 4, Malinin discloses of the control circuit according to claim 1, when regulating the amplitude of the current flowing through the power transistor, during each conducting period of the power transistor, the control circuit is configured to control the current flowing through the power transistor decreases at a former period and increases at a later period (for example see Figs 1, 2A-2B, 3-4, 5A-5B).
In regards to claim 5, Malinin discloses of the control circuit according to claim 1, comprising: a reference signal generator (for example 210) configured to provide a current reference signal (for example 290), and wherein when the duty cycle of the dimming signal is higher than the first threshold, the reference signal generator varies the amplitude of the current reference signal according to the dimming signal; and wherein when the duty cycle of the dimming signal is lower than the second threshold, the reference signal generator sets the current reference signal at zero periodically, wherein the duration of the zero state is varied according to the dimming signal; and a current regulation circuit (for example one of 220-a:220-k) configured to control the power transistor (104-a:104-k) based on the current reference signal (290) and a SENSE) signal indicative of the current flowing through the power transistor, and to control the current flowing through the power transistor following the current reference signal (for example see Figs 1, 2A-2B, 3-4).
In regards to claim 6, Malinin discloses of the control circuit according to claim 1, comprising: a reference signal generator (for example 210) having an input and an output, wherein the input of the reference signal generator receives the dimming signal (Duty Set), and the output of the reference signal generator provides a current reference signal (for example 290), and when the representative value of the dimming signal is lower than the second threshold, the reference signal generator configured to periodically set the current reference signal at zero to turn OFF the power transistor, and wherein when the representative value of the dimming signal decreases, the time duration of the current reference signal at zero increases; and a current regulation circuit (for example one of 220-a:220-k) having a first input, a second input and an output, wherein the first input of the current regulation circuit is coupled to the output of the reference signal generator (210), the second input of the current regulation circuit is configured to receive a current sampling signal (for example ISENSE) representing the current flowing the power transistor, and the output of the current regulation circuit is coupled to a control end of the power transistor (104-a:104-k, for example see Figs 1, 2A-2B, 3-4).
In regards to claim 12, Malinin discloses of the control circuit according to claim 1, wherein the power transistor comprises a MOSFET (for example see Figs 1, 2A-2B, 3-4 and Paragraph 0028).
LED), and a second terminal of the serially coupled power transistor and LED is coupled to a reference ground (for example see Figs 1, 2A-2B, 3-4); and a control circuit (for example 120) coupled to a control end of the power transistor for regulating current flowing through the LED, wherein the control circuit (120) has an input coupled to a dimming signal (for example Duty Set), and when a representative value of the dimming signal is higher than a first threshold, the control circuit (120) regulates the amplitude of the current flowing through the power transistor (104-a:104-k) based on the dimming signal (Duty Set), and when the representative value of the dimming signal is lower than a second threshold, the control circuit (120) regulates the time of the current flowing through the power transistor based on the dimming signal, and wherein the second threshold is not higher than the first threshold (for example see Figs 1, 2A-2B, 3-4 and Paragraphs 0062-0065, 0076-0078).
In regards to claim 15, Malinin discloses of a control method for controlling current flowing through a load (for example one of 103-a:103-k), the load coupled in series with a power transistor (for example one of 104-a:104-k), the method comprising: receiving a dimming signal (for example Duty Set); regulating the amplitude of the current flowing through the power transistor when the representative value of the dimming signal is higher than a first threshold; and regulating the time duration of the current flowing through the power transistor (104-a:104-k) when the representative 
In regards to claim 16, Malinin discloses of the method according to claim 15, wherein the dimming signal (Duty Set) comprises a PWM signal and the representative value of the dimming signal is the duty cycle of the PWM signal (for example see Figs 1, 2A-2B, 3-4 and Paragraph 0009-0014, 0034-0037, 0046-0051, 0061-0065, 0075-0078); when the duty cycle of the PWM signal is higher than the first threshold, the amplitude of the current is regulated and the power transistor is in ON state when the input voltage is higher than the driving voltage of the load, and when the duty cycle of the PWM signal is lower than the second threshold, the power transistor is partly in ON state and partly in OFF state when the input voltage is higher than the driving voltage of the load. 
Claims 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurngwirth et al. (US 2009/0134817).
In regards to claim 1, Jurngwirth discloses of a control circuit (for example 120) for controlling a power transistor (for example 13, 900), the power transistor coupled in series with a load (for example 15), wherein a first terminal of the serially coupled power transistor and load is coupled to an input power terminal having an input voltage (for example at node 101, 1000) , and a second terminal of the serially coupled power transistor and load is coupled to a reference ground (for example see Figs 2, 5-8, 13-17), the control circuit configured to control the conduction state of the power transistor for controlling the current flowing through the power transistor, wherein the control 
In regards to claim 2, Jurngwirth discloses of the control circuit according to claim 1, wherein the dimming signal (140) comprises a pulse width modulation (PWM) signal (for example see Paragraph 0048), and wherein: when the duty cycle of the dimming signal is higher than the first threshold, the control circuit is configured to regulate the amplitude of the current flowing through the power transistor (13, 900), and when the duty cycle increases, the amplitude of the current flowing through the power transistor (13, 900) increases; and when the duty cycle of the dimming signal is lower than the second threshold, the control circuit is configured to regulate the time duration of the current flowing through the power transistor (13, 900), and when the duty cycle increases, the time duration of the current flowing through the power transistor increases (for example see Figs 2, 5-8, 13-17 and Paragraphs 0048-0078). 
In regards to claim 3, Jurngwirth discloses of the control circuit according to claim 1, wherein the dimming signal (140) comprises a pulse width modulation (PWM) signal (for example see Paragraph 0048), and wherein: when the duty cycle of the dimming signal is higher than the first threshold and when the input voltage is higher than the 
In regards to claim 4, Jurngwirth discloses of the control circuit according to claim 1, when regulating the amplitude of the current flowing through the power transistor (13, 900), during each conducting period of the power transistor (13, 900), the control circuit is configured to control the current flowing through the power transistor decreases at a former period and increases at a later period (for example see Figs 2, 5-8, 13-17 and Paragraphs 0048-0078).
In regards to claim 12, Jurngwirth discloses of the control circuit according to claim 1, wherein the power transistor comprises a MOSFET (for example see Figs 1, 5-6 and Paragraph 0062).
In regards to claim 13, Jurngwirth discloses of an LED driving system comprising: an LED (for example 15); a power transistor (for example 13, 900) coupled in series with the LED, wherein a first terminal of the serially coupled power transistor and LED is coupled to an input power terminal having an input voltage (for example at node 101, 1000), and a second terminal of the serially coupled power transistor and LED is coupled to a reference ground (for example see Figs 2, 5-8, 13-17); and a control circuit (for example 14, 180) coupled to a control end of the power transistor for regulating 
In regards to claim 14, Jurngwirth discloses of the LED driving system according to claim 13, comprising at least two LED strings (for example see 241-243 in Fig 6), the at least two LED strings have at least two different colors (for example see Paragraphs 0059, 0071), and wherein one LED string is coupled in series with the power transistor (see Fig 6) controlled by the control circuit to regulate the color provided by the LED driving system (for example see Fig 6 and Paragraphs 0059, 0071).
In regards to claim 15, Jurngwirth discloses of a control method for controlling current flowing through a load (for example 15), the load coupled in series with a power transistor (for example one of 13, 900), the method comprising: receiving a dimming signal (for example 140); regulating the amplitude of the current flowing through the power transistor when the representative value of the dimming signal is higher than a first threshold; and regulating the time duration of the current flowing through the power transistor (13, 900) when the representative value of the dimming signal is lower 
In regards to claim 16, Jurngwirth discloses of the method according to claim 15, wherein the dimming signal (140) comprises a PWM signal and the representative value of the dimming signal is the duty cycle of the PWM signal (for example see Paragraph 0048); when the duty cycle of the PWM signal is higher than the first threshold, the amplitude of the current is regulated and the power transistor (13, 900) is in ON state when the input voltage is higher than the driving voltage of the load, and when the duty cycle of the PWM signal is lower than the second threshold, the power transistor (13, 900) is partly in ON state and partly in OFF state when the input voltage is higher than the driving voltage of the load (for example see Figs 2, 5-8, 13-17 and Paragraphs 0048-0078). 
Allowable Subject Matter
Claims 7-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of the control circuit according to claim 1, wherein the load has an intrinsic forward voltage, and when the duty cycle of the PWM signal is lower than the second threshold and when the input voltage of the input power is higher than the forward voltage, the time duration of the current flowing through the power transistor decreases when the duty cycle of the PWM signal decreases; and when the duty cycle of the PVVM signal is higher than the first threshold and when the input voltage is higher than the forward voltage, the power transistor conducts current all the time and the average current flowing through the power transistor increases when the duty cycle of the PWM signal increases, nor would it have been obvious to one of ordinary skill in the art to do so.
In regards to claim 8, the prior art does not disclose of the control circuit according to claim 1, further comprising: a first reference signal generating circuit having an input configured to receive a PWM signal and an output providing a first reference signal, wherein the first reference signal is generated based on the PWM signal: an average current compensating circuit having two inputs configured to receive a current sampling signal and the first reference signal, and an output providing a compensating signal: a second reference signal generating circuit having an input coupled to the output of the average current compensating circuit, and an output providing a second reference signal; and a current regulation circuit having two inputs and an output, the two inputs configured to receive the current sampling signal and the second reference signal, the current regulation circuit configured to amplify the differential signal between the sampling signal and the second reference signal, and the output of the current regulation circuit provides a control signal to control the power transistor, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9-11 are also objected to as being dependent on claim 8.
generating a second reference signal based on the compensating signal; and controlling the power transistor based on the error amplification signal between the second reference signal and the current sampling signal, nor would it have been obvious to one of ordinary skill in the art to do so. 
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
The Applicant argues the prior art fails to disclose of regulating the amplitude of the current as claimed, however, the Examiner respectfully disagrees.
Malinin discloses (for example in Paragraphs 0006-0011, 0014, 0030, 0032-0035, 0039, 0041-0044, 0049-0050, 0062-0063, 0065-0066, 0069, 0076, 0078, 0080) of the adjustment of the current as it related to a threshold and output control of the LEDs. This control exhibits a correlation to the claimed amplitude (time) control of the current and how it is adjusted to match these targeted/desired values such that they are realized.
Jungwirth discloses (for example in Paragraphs 0001, 0013-0014, 0047-0053, 0070, 0078) of the relationship of the currents controlled and duty cycle as it pertains to the thresholds; these adjustments correlate to adjustments of the current to include its time and amplitude as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844